Citation Nr: 1419796	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for a recurrent right ingrown toenail.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1993.

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2012, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

As noted in the Board's April 2012 decision, the issues of entitlement to service connection for a skin disorder, chronic asthma, ventral hernia and a hip disorder have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's recurrent right ingrown toenail does not manifest as at least a moderate foot injury but has resulted in a painful scar on her great right toe.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for a recurrent right ingrown toenail painful scar have been met.  38  U.S.C.A. 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008, 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran's recurrent right ingrown toenail is currently rated as noncompensable under Diagnostic Code 7813 for dermatophytosis, which states that ratings should be made as for disfingurement of the head, face, or neck; scars; or dermatitis, depending on the predominant disability.

Scars are rated under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118.  On October 23, 2008, during the course of this appeal, the rating criteria pertaining to scars were revised.  The revisions to these diagnostic codes are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because the Veteran's claim was filed before this date, the revised criteria are not applicable.

Diagnostic Code 7804 contemplates superficial scars that are unstable or painful.  38 C.F.R. § 4.118.  A superficial scar is one not associated with underlying soft tissue damage.  One or two scars that are unstable or painful are rated at 10 percent.  Id. 

In a June 2007 statement the Veteran contended that as a result of excisions of her ingrown great right toenail she has scarring on the interior of her toe.  She stated that the area is tender and painful, a contention she repeated in May 2008.  She also reported pain in the area of the ingrown toenail on VA examination.

The Board finds that the Veteran is competent and credible to report the presence and painfulness of scarring on her great right toe as a result of recurrent ingrown toenails.  Therefore, the Board finds a 10 percent rating under Diagnostic Code 7804 is warranted.

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected recurrent right ingrown toenail could be assigned, but has found none more applicable.

A higher rating under Diagnostic Code 7806 for dermatitis or eczema is not appropriate as the Veteran does not meet the criteria. A noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12- month period.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 provides that other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Id.  The evidence does not indicate that the Veteran's right great toe scarring has any other disabling effects.

The Board has considered whether the Veteran's recurrent right ingrown toenail could be rated under Diagnostic Code 5284 for other foot injuries, but finds that the condition does not more closely approximate those criteria.  A 10 percent rating under Diagnostic Code 5284 requires a moderate foot injury, while a higher rating requires a moderately severe or severe foot injury.  38 C.F.R. § 4.71a.  The Veteran's condition does not approximate those criteria.  The Board acknowledges that the Veteran has reported that when she has an ingrown toenail it hurts to move her toe and to walk long distances while wearing closed-toed shoes.  She reported at her February 2013 VA examination that when her pain flares up it lasts a day or so and resolves with rest and foot massage.  She stated that the condition requires that she trim the nail every couple weeks.  However, the Veteran has not contended that she is unable to ambulate or that she has any functional limitation in her foot other than what is due to pain from the ingrown toenail.  Therefore, the Board finds a rating under Diagnostic Code 5284 is not appropriate.

The Board has also considered whether an extraschedular rating is warranted.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected recurrent right ingrown toenail that would render the schedular criteria inadequate.  The Veteran's symptoms, including scarring and pain are contemplated in the rating assigned.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization or marked interference with the Veteran's ability to work. See 38 C.F.R. § 4.1.

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Therefore, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for painful scarring of her great right toe as a result of recurrent ingrown toenails.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in April 2008, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

In the Board's April 2013 remand, the AOJ was directed to schedule the Veteran for a new VA examination during a time when the Veteran had a current ingrown toenail.  According to the February 2013 VA examination report, the Veteran's right big toe nail was ingrown at the time of the examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further finds the VA examinations of April 2007 and February 2013, which were performed by medical professionals who listened to the Veteran's assertions, provided sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

An initial rating of 10 percent, but no higher, is granted for recurrent right ingrown toenail, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


